      Case 4:19-cv-04515 Document 1 Filed on 11/18/19 in TXSD Page 1 of 9



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS,
                                HOUSTON DIVISION

UNITED PROPERTY & CASUALTY                       §
INSURANCE COMPANY                                §
                                                 §
VS.                                              §       CIVIL ACTION NO. 19-4515
                                                 §
HONG TRUONG AND                                  §
TY NGUYEN                                        §


      PLAINTIFF UNITED PROPERTY & CASUALTY INSURANCE COMPANY’S
           ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT


       Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 and Rule 57 of the

Federal Rules of Civil Procedure, Plaintiff, UNITED PROPERTY AND CASUALTY

INSURANCE COMPANY (“Plaintiff” or “UPC”) petitions this Court for declaratory judgment

for the following under Homeowners’ Policy Number 43100680331400 (“the Policy”): (1) there

is no coverage due to the prejudice to UPC caused by Defendants’ breach of its contractual

obligations; (2) under the Policy, there is no coverage for damages to the subject property

sustained prior to the inception of the property; (3) under the Policy, UPC has the right to

conduct an examination under oath of Defendants; (4) under the Policy, UPC has the right to

request and obtain documents in Defendants’ possession regarding the damages their property

sustained prior to the inception of the Policy; (5) under the Policy, UPC has the right to request

and obtain documents in Defendants’ possession regarding the damages that the subject property

sustained prior to the inception of the Policy to establish proof of loss before participating in

appraisal; (6) under the Policy, UPC is not required to issue payment for damages contained in

any appraisal award for damages that the subject property sustained prior to the inception of the

Policy; and (7) Defendants cannot use the appraisal clause contained in the Policy to appraise

63795                                                                                  Page 1 of 9
PLAINTIFF UNITED PROPERTY & CASUALTY INSURANCE COMPANY’S ORIGINAL COMPLAINT FOR DECLARATORY
JUDGMENT
      Case 4:19-cv-04515 Document 1 Filed on 11/18/19 in TXSD Page 2 of 9



damages that were caused by a weather event that preceded the inception of the Policy. In

support of this Petition for Declaratory Judgment, Plaintiff would show as follows:

                                            I.
                                   PARTIES AND SERVICE

       1.1.    Plaintiff UPC is a corporation duly organized and existing under the laws of the

State of Florida with its principal place of business in Saint Petersburg, Florida.

       1.2.    Defendant Hong Truong is an individual that resides in Harris County, Texas and

may be served with process at 260 McFarland Rd, Houston, Texas 77060.

       1.3.    Defendant Ty Nguyen is an individual that resides in Harris County, Texas and

may be served with process at 260 McFarland Rd, Houston, Texas 77060.

                                            II.
                                 JURISDICTION AND VENUE

       2.1.    The Court has jurisdiction over this matter under the Declaratory Judgment Act,

28 U.S.C. § 2201, and upon complete diversity of citizenship pursuant to 28 U.S.C. § 1332. This

is a civil action and the amount in controversy exceeds $75,000.00, exclusive of interest and

costs. In their presuit notice, Defendants alleged actual damages in the amount of $57,022.57 or

$51,320.31, depending on the value basis, as well as $10,000 in attorney fees and costs. Because

Defendants also alleged violations of the Texas Insurance Code, the amount in controversy is at

least three times the allegation of actual damages due to the possibility of treble damages. St.

Paul Reinsurance Co., Ltd. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998) (“Thus, in

addition to policy limits and potential attorney's fees, items to be considered in ascertaining the

amount in controversy when the insurer could be liable for those sums under state law are inter

alia penalties, statutory damages, and punitive damages—just not interest or costs.”); see, also

HWJ, Inc. v. Burlington Ins. Co., 926 F. Supp. 593, 596 (E.D. Tex. 1996), Theriot v.


63795                                                                                  Page 2 of 9
PLAINTIFF UNITED PROPERTY & CASUALTY INSURANCE COMPANY’S ORIGINAL COMPLAINT FOR DECLARATORY
JUDGMENT
      Case 4:19-cv-04515 Document 1 Filed on 11/18/19 in TXSD Page 3 of 9



Transamerica Life Ins. Co., 354 F. Supp. 3d 713, 719–20 (E.D. Tex. 2017), Espinoza v. Allstate

Texas Lloyd's, 222 F. Supp. 3d 529, 536 (W.D. Tex. 2016).

        2.2.    Venue is proper in the Southern District of Texas, Houston Division, pursuant to

28 U.S.C. § 1391(b)(1) because all defendants are residents of Texas and the defendants resides

within this judicial district. Venue is also proper pursuant to 28 U.S.C. §1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred in this judicial district

and the underlying lawsuit giving rise to the claims at issue is in this judicial district.

        2.3.    This action for a declaratory judgment is brought pursuant to 28 U.S.C. § 2201,

the Declaratory Judgment Act, and Federal Rule of Civil Procedure 57.

                                        III.
                           RELEVANT FACTUAL BACKGROUND

        3.1.    On May 9, 2019, Defendants’ home was insured under a UPC homeowner’s

policy with policy number 43100680331400. See Exhibit 1. The effective dates for the policy

was October 15, 2018 to October 15, 2019.

        3.2.    Defendants reported the loss on may 17, 2019, claiming damage resulting from an

alleged weather event on May 9, 2019. Defendants reported water intrusion in certain rooms of

the home. UPC assigned the claim with claim number 2019TX122608. UPC inspected the

subject property on May 30, 2019, documenting the inspection with several photographs. Exhibit

2. UPC found no covered damage to the roof, but found interior ceiling damage resulting from

wind driven rain entering the home. See Exhibit 3. By written letter dated June 10, 2019, UPC

informed the insured that the damages found were below their $5,000 deductible. See Exhibit 4.

        3.3.    On July 22, 2019, the insured’s attorney, Dick Law Firm, sent a letter of

representation and a “formal notice of claim” to UPC. See Exhibit 5 and Exhibit 6.



63795                                                                                  Page 3 of 9
PLAINTIFF UNITED PROPERTY & CASUALTY INSURANCE COMPANY’S ORIGINAL COMPLAINT FOR DECLARATORY
JUDGMENT
      Case 4:19-cv-04515 Document 1 Filed on 11/18/19 in TXSD Page 4 of 9



        3.4.    On July 31, 2019, by written letter, UPC issued its first request for information

seeking, among other information, documents related to the Defendants’ prior loss, for which

they submitted a claim to First Community Insurance Company (“FCIC”), a signed sworn proof

of loss, and demanding an examination under oath. See Exhibit 7. UPC also provided a

reservation of rights letter. See Exhibit 8.

        3.5.    On August 6, 2019, Defendants provided UPC with an estimate allegedly

supporting their claim for damages that allegedly were caused by a weather event of May 9,

2019. See Exhibit 9.

        3.6.    On September 12, 2019, by written letter, UPC issued its second request for

information reiterating its request for documents that it had previously requested, as well as

reiterating the demand for examinations under oath. See Exhibit 10.

        3.7.    Defendants’ prior claim with FCIC was based on a date of loss of August 8, 2017

(Claim # 172996). FCIC inspected the property on August 14, 2017 and documented the

inspection with several photographs. See Exhibit 11 and 12. On August 25, 2017, FCIC issued its

settlement letter on the claim based on its inspection. See Exhibit 13.

        3.8.    On September 18, 2019, without complying with the Policy and failing to provide

any information that UPC had twice requested, Defendants served its “Demand Letter and

Invocation of Appraisal.” See Exhibit 14. Defendants alleged actual damages in the amount of

$57,022.57 (or perhaps $51,320.31 – depending on the value basis), as well as a demand of

$10,000 in attorney fees and costs. Id. Defendants also invoked appraisal under the Policy,

without having provided proof of loss, an examination under oath, and documents related to their

previous claim with FCIC, all of which were twice requested by UPC. Each of these documents

were required to establish proof of loss under the Policy with UPC.


63795                                                                                  Page 4 of 9
PLAINTIFF UNITED PROPERTY & CASUALTY INSURANCE COMPANY’S ORIGINAL COMPLAINT FOR DECLARATORY
JUDGMENT
      Case 4:19-cv-04515 Document 1 Filed on 11/18/19 in TXSD Page 5 of 9



       3.9.    Additionally, Defendants allege in their letter that they were providing notice

pursuant to Section 17.505 of the Texas Insurance Code and Section 541.154 of the Texas

Insurance Code. Id. However, despite implicitly acknowledging the applicability of Section

542A of the Texas Insurance Code, Defendants’ letter fails to comply with same. In the event

that Defendants assert counter-claims for alleged violations of the Texas Insurance Code, UPC

pleads that it was entitled to a 60-day presuit notice in compliance with Section 542A of the

Texas Insurance Code and did not receive same. As such, UPC asserts that Section 542A.007 of

the Texas Insurance Code caps Defendants’ claim for attorneys’ fees, if any, at the point at which

Defendants file counter-claims, if any.

                                       IV.
                          DECLARATORY JUDGMENT ACTION

       4.1.    UPC incorporates by reference paragraphs 1.1-1.3, 2.1-2.3, and 3.1-3.9 of this

complaint.

       4.2.    Defendants must comply with their Duties After Loss under the Policy, otherwise

UPC has not duty to provide coverage if it suffers prejudice. The Policy contains the following

obligations:

               C. Duties After Loss

               In case of loss to covered property, we have no duty to provide coverage
               under this policy if the failure to comply with the following duties is
               prejudicial to us. These duties must be performed either by you, and
               insured seeking coverage, or a representative of either:

               …

               5. Cooperate with us in the investigation of a claim;

               …

               7. As often as we reasonably require:


63795                                                                                  Page 5 of 9
PLAINTIFF UNITED PROPERTY & CASUALTY INSURANCE COMPANY’S ORIGINAL COMPLAINT FOR DECLARATORY
JUDGMENT
      Case 4:19-cv-04515 Document 1 Filed on 11/18/19 in TXSD Page 6 of 9



                        a. Show the damaged property;
                        b. Provide us with records and documents we request and permit
                           us to make copies;
                        c. Submit to examination under oath, while not in the presence of
                           another insured, and sign same.

See Exhibit A. As such, Defendants have failed to comply at least with the following contractual

obligations under the Policy:

                 (1) Defendants failed to cooperate with UPC in its investigation of the claim;

                 (2) Defendants failed to submit to an examination under oath;

                 (3) Defendants failed to provide a sworn proof of loss; and

                 (4) Defendants failed to provide UPC with documents and records it reasonably

                    requested.

       4.3.      As stated in Section I – Conditions, Paragraph Q., the Policy “applies only to loss

which occurs during the policy period.” See Exhibit A. Furthermore, under the endorsement

entitled “Special Provisions – Texas,” the following clause is added to Section I – Exclusions of

the policy:

                 12. Existing Damage

                    a. Damages which occurred prior to policy inception regardless of
                       whether such damages were apparent at the time of the inception of
                       this policy or discovered at a later date; or

                    b. Claims or damages arising out of workmanship, repairs or lack of
                       repairs arising from damage, which occurred prior to policy
                       inception.

See Exhibit A.

       4.4.      Defendants’ failure to comply with their contractual obligations has prejudiced

UPC because the concealed information of Defendants’ prior claim has stripped UPC of its

contractual rights to deny coverage for damages that were caused by a prior loss preceding the


63795                                                                                  Page 6 of 9
PLAINTIFF UNITED PROPERTY & CASUALTY INSURANCE COMPANY’S ORIGINAL COMPLAINT FOR DECLARATORY
JUDGMENT
      Case 4:19-cv-04515 Document 1 Filed on 11/18/19 in TXSD Page 7 of 9



inception of the Policy in its claim decision. Defendants’ failure to comply with their contractual

obligations will prejudice UPC in appraisal because appraisal will be used to appraise damages

that were caused by a prior loss preceding the inception of the Policy without consideration to

the concealed information Defendants’ possess regarding their prior claim.

       4.5.       Accordingly, UPC seeks declaratory judgment against Defendants for the

following: (1) there is no coverage due to the prejudice to UPC caused by Defendants’ breach of

its contractual obligations; (2) under the Policy, there is no coverage for damages to the subject

property sustained prior to the inception of the property; (3) under the Policy, UPC has the right

to conduct an examination under oath of Defendants; (4) under the Policy, UPC has the right to

request and obtain documents in Defendants’ possession regarding the damages their property

sustained prior to the inception of the Policy; (5) under the Policy, UPC has the right to request

and obtain documents in Defendants’ possession regarding the damages that the subject property

sustained prior to the inception of the Policy to establish proof of loss before participating in

appraisal; (6) under the Policy, UPC is not required to issue payment for damages contained in

any appraisal award for damages that the subject property sustained prior to the inception of the

Policy; and (7) Defendants cannot use the appraisal clause contained in the Policy to appraise

damages that were caused by a weather event that preceded the inception of the Policy.

                                       V.
                    MOTION TO COMPEL EXAMINATION UNDER OATH

       5.1.       UPC incorporates by reference paragraphs 1.1-1.3, 2.1-2.3, 3.1-3.9, and 4.1-4.5 of

this complaint.

       5.2.       Defendants must comply with their Duties After Loss under the Policy, otherwise

UPC has not duty to provide coverage if it suffers prejudice. The Policy contains the following

obligations:

63795                                                                                  Page 7 of 9
PLAINTIFF UNITED PROPERTY & CASUALTY INSURANCE COMPANY’S ORIGINAL COMPLAINT FOR DECLARATORY
JUDGMENT
      Case 4:19-cv-04515 Document 1 Filed on 11/18/19 in TXSD Page 8 of 9



               C. Duties After Loss

               In case of loss to covered property, we have no duty to provide coverage
               under this policy if the failure to comply with the following duties is
               prejudicial to us. These duties must be performed either by you, and
               insured seeking coverage, or a representative of either:

               …

               5. Cooperate with us in the investigation of a claim;

               …

               7. As often as we reasonably require:

                      …

                      c. Submit to examination under oath, while not in the presence of
                         another insured, and sign same.

See Exhibit A. As such, UPC is entitled to conduct the examination under oath of both

Defendants. UPC moves this Court to compel same.

                                              VI.
                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff, UNITED PROPERTY &

CASUALTY INSURANCE COMPANY asks for declaratory judgment against Defendants

declaring the following: (1) there is no coverage due to the prejudice to UPC caused by

Defendants’ breach of its contractual obligations; (2) under the Policy, there is no coverage for

damages to the subject property sustained prior to the inception of the property; (3) under the

Policy, UPC has the right to conduct an examination under oath of Defendants; (4) under the

Policy, UPC has the right to request and obtain documents in Defendants’ possession regarding

the damages their property sustained prior to the inception of the Policy; (5) under the Policy,

UPC has the right to request and obtain documents in Defendants’ possession regarding the

damages that the subject property sustained prior to the inception of the Policy to establish proof

63795                                                                                  Page 8 of 9
PLAINTIFF UNITED PROPERTY & CASUALTY INSURANCE COMPANY’S ORIGINAL COMPLAINT FOR DECLARATORY
JUDGMENT
      Case 4:19-cv-04515 Document 1 Filed on 11/18/19 in TXSD Page 9 of 9



of loss before participating in appraisal; (6) under the Policy, UPC is not required to issue

payment for damages contained in any appraisal award for damages that the subject property

sustained prior to the inception of the Policy; and (7) Defendants cannot use the appraisal clause

contained in the Policy to appraise damages that were caused by a weather event that preceded

the inception of the Policy. UNITED PROPERTY & CASUALTY INSURANCE

COMPANY also prays that this Court compel Defendants to submit to an examination under

oath prior to any relief sought by Defendants, if any. UNITED PROPERTY & CASUALTY

INSURANCE COMPANY further prays for all other relief to which it may be justly entitled.

                                     Respectfully Submitted,

                                     ROYSTON, RAYZOR, VICKERY & WILLIAMS, L.L.P.

                                     By:    /s/ Esteban Delgadillo
                                             James H. Hunter, Jr.
                                             Attorney-in-Charge
                                             Fed. ID No. 15703
                                             Texas State Bar No. 00784311
                                             55 Cove Circle
                                             P. O. Box 3509
                                             Brownsville, TX 78523-3509
                                             Tel: (956) 542-4377
                                             Fax: (956) 542-4370
                                             Email: jim.hunter@roystonlaw.com
                                             Email: esteban.delgadillo@roystonlaw.com
                                             ATTORNEYS FOR PLAINTIFF,
                                             UNITED PROPERTY & CASUALTY
                                             INSURANCE COMPANY
Of counsel:
Esteban Delgadillo
Fed. ID No. 2149087
Texas State Bar No. 24087406
ROYSTON, RAYZOR, VICKERY & WILLIAMS, L.L.P.
55 Cove Circle
P. O. Box 3509
Brownsville, TX 78523-3509
Tel: (956) 542-4377
Fax: (956) 542-4370
Email: esteban.delgadillo@roystonlaw.com

63795                                                                                  Page 9 of 9
PLAINTIFF UNITED PROPERTY & CASUALTY INSURANCE COMPANY’S ORIGINAL COMPLAINT FOR DECLARATORY
JUDGMENT
